DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	The title:

	Title of the invention is too long has been updated to:

	--“APPARATUS AND METHOD FOR MANUFACTURING BELT-LIKE ELECTRODE”--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages has removed all the pending formal subject matter set forth in the previous action dated 12/24/20.   Further, the prior art as a whole do not teach or fairly suggest the claimed apparatus of the present‘s invention as set forth in details in claim 1 (see claim 1, lines 9-15).  Accordingly, claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt